DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious for one of ordinary skill in the art to modify Yamaguchi with Iwasaki for the purpose of increasing the transmittance of the optical film which improves the reflectance within a certain wavelength range. Applicant states that inventions are in different fields and that modification of Yamaguchi would create a structure that does not perform as intended. Applicant argues that modifying the color filter of Yamaguchi comprising Si02 and Ti02 to one including Zr02 would not provide desired characteristics. Applicant argues that prior art of record does not disclose the presence of a resin substrate and that one of ordinary skill in the art would not have had any logical reason to modify Yamaguchi with a resin base. Examiner respectfully disagrees.

Regarding applicants argument that modifying the color filter of Yamaguchi comprising Si02 and Ti02 to one including Zr02 would not provide desired characteristics, examiner notes that one of ordinary skill in the art would understand that replacing Ti02 with Zr02 may include varying characteristics of the layer(s) such as the thickness; thus modifying Yamaguchi with Iwasaki and Edens would be obvious in order to meet the optical requirements of the present invention.
Regarding applicant’s argument that the prior art of record does not disclose the presence of a resin substrate and that one of ordinary skill in the art would not have had any logical reason to modify Yamaguchi with a resin base, examiner notes the presence of a resin material (see Fig 2; Para [0012]) that can act as a base for the color filter.
For the reasons mentioned above, the examiner maintains the rejections under Yamaguchi in view of Iwasaki and Edens.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2007/0188635, of record) in view of Iwasaki (US 2017/0003520, of record) and Edens (US 5,871,268, of record). 
Regarding claim 1, Yamaguchi discloses an optical product (see Fig 4) comprising; a resin base (see Fig 4; Para [0050]; resin shielding wall, 206) and an optical multilayer film disposed on at least one surface of the base (205, multilayer film), directly or via an intermediate film (see Fig 4, 205 disposed directly onto 205), wherein the optical multilayer film (see Fig 5A-5D) consists of nine alternating Si02 layers (see Fig 5A; layers 301 and 303B are composed of Si02) and Zr02 layers (see Fig 5A; Para [0056]; Zr02 could be used as layers 302), disposed such that a first layer closest to the base is a Si02 layer (see Fig 5A; first layer 301 is Si02). Yamaguchi does not disclose wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ/4 when a design wavelength is λ, where is 500nm, wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ /4, and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ /4. Yamaguchi and Iwasaki are related because both disclose optical products. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Yamaguchi with wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ/4 when a design wavelength is λ where is 500nm, wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ/4, and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ/4 of Iwasaki for the purpose of increasing transmittance of optical film while improving the reflectance within a certain wavelength range.
Yamaguchi in view of Iwasaki does not disclose wherein an average value of reflectance on one surface is not less than 20% in a range of at least 780nm to no more than 1500nm. Yamaguchi in view of Iwasaki and Edens are related because both teach optical products containing filtering elements.

Therefore, it would have been obvious to one of ordinary skill in the art to modify Yamaguchi in view of Iwasaki with wherein in a range, not shorter than 780nm and no longer than 150Qnm, an average value of reflectance on one surface is not less than 20% of Edens for the purpose of improving the capability of the device to deflect harmful IR radiation.
Regarding claim 2, Yamaguchi in view of Iwasaki and Edens further discloses wherein the optical thickness of the Zr02 layer as the second layer is not greater than 0.650 x A/4 (Iwasaki: Para [0053]; “a second layer which is a high refractive index layer having a film thickness of 0.01A ...”).
Regarding claim 3, Yamaguchi in view of Iwasaki and Edens further discloses wherein the optical thickness of the Si02 layer as the third layer is not greater than 0.560 x A/4 (Iwasaki: Para [0053]; “third layer which is a low refractive index layer having a film thickness of 0.01A…”).
Regarding claim 4, Yamaguchi in view of Iwasaki and Edens further discloses wherein the optical thickness of the Si02 layer as the seventh layer is not greater than 0.650 x A/4 (Iwasaki: Para [0053]; “a seventh layer which is a low refractive index layer having a film thickness of 0.10 A...”).
Regarding claim 6, Yamaguchi in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim l (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.).
Regarding claim 7, Yamaguchi in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 2 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution).
Regarding claim 8, Yamaguchi in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 3 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.).
Regarding claim 9, Yamaguchi in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 4 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.).
Regarding claim 11, Yamaguchi in view of Iwasaki further discloses spectacles using the plastic spectacle lens according to claim 6 (Iwasaki: Para [0070]; “the mirror-coated 
Regarding claim 12, Yamaguchi in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 7 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 13, Yamaguchi in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 8 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 14, Yamaguchi in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 9 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872